         Case 1:18-cr-00713-JMF Document 157 Filed 04/13/21 Page 1 of 1
         HOROWITZ                                  JOSHUA J. HOROWITZ, ESQ.
                                                   Tel.: 212.203.9011
        TECH LAW P.C.                              joshua.horowitz@techlawny.com




                                                     April 13, 2021

VIA ECF
Hon. Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

                      Re:     United States v. Nkanga Nkanga, 18-Cr-713(JMF)

Dear Judge Furman:

       On behalf of Dr. Nkanga, I write to respectfully request that the Court seal the unredacted
version of the Defendant’s reply memorandum and exhibits submitted in further support of his
motion for compassionate release and filed with the Court by email on April 13, 2021. A
redacted version has been filed via ECF contemporaneously with the filing of this letter
application.

         We have sought to minimize redactions, requesting only the redaction of specific
medical diagnoses and information pertaining to Dr. Nkanga’s cognitive condition. The only
other proposed redaction is of Dr. Nkanga’s home address, which is redacted from Exhibits A
and B.

       We thank the Court for its consideration of this application.


                                                     Respectfully submitted,



                                                     Joshua J. Horowitz
                                                     Daniel S. Parker

cc:    All Counsel (by ECF)     Application GRANTED. The Clerk of Court is
                                directed to terminate Doc. #156. SO ORDERED.




                                                       April 13, 2021


      HOROWITZ TECH LAW P.C. • 734 FRANKLIN AVE, # 605 • GARDEN CITY, NEW YORK 11530
                 TEL: 212.203.9011 • FAX: 716.535.1686 • WWW.TECHLAWNY.COM
